Citation Nr: 1242107	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  08-06 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

This claim was previously denied by the Board in September 2011.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court granted a joint motion to remand agreed upon by the Veteran and the Secretary of VA.  The portion of the Board's September 2011 decision pertaining to the claim of entitlement to an initial rating in excess of 50 percent for PTSD was vacated, and the claim was remanded back to the Board.  The other issues discussed in the Board's September 2011 decision were left intact.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Initially, a November 2008 letter from the Social Security Administration (SSA) states that the Veteran was recently awarded disability benefits.  The SSA decision and medical records considered by that agency in deciding the Veteran's claim are not currently in the claims file.  These records should be obtained since they may be relevant to the Veteran's claim.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); see also 38 C.F.R. § 3.159(c)(2) (2012).

Additionally, the Veteran's last VA examination to assess the current severity of his service-connected PTSD was in May 2010.  The Board finds that the May 2010 VA examination to be inadequate to assess the Veteran's current level of severity, since this examination is two and a half years old.  Upon remand, a new VA examination is required to assess the current severity of the Veteran's service-connected disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Finally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Manchester, New Hampshire, are dated from November 2009.  On remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  Additionally, the claims file contains a September 2007 medical opinion from a VetCenter, but the Veteran's psychiatric treatment records pertaining to this opinion are not of record.  Upon remand, these Vet Center records must also be obtained.  Further, all private medical records contained in the claims file should also be updated.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting the location of the VetCenter where he was treated at for his PTSD, as described in the September 2007 VetCenter medical opinion.   Then, obtain all pertinent outpatient treatment records from the VetCenter.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain all pertinent VA treatment records that have not been secured for inclusion in the record and associate such records with the paper claims file or Virtual VA.

3.  Update all private treatment records currently contained in the claims file.  If any private provider identified by the Veteran has not responded to a request for treatment records, the Originating Agency must make two documented requests for records and must advise the Veteran in writing that the private provider has not responded.

4.  Obtain the SSA decision and medical records pertinent to the Veteran's SSA benefits (as described in the November 2008 letter).  If no additional records are located, a written statement to that effect should be requested for incorporation into the record.

5.  After obtaining the above records, provide a VA psychiatric examination to the Veteran in order to assist in evaluating the severity of his service-connected PTSD.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner must discuss all findings in terms of the rating schedule.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

6.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

By this remand the Board intimates no opinion as to any final outcome warranted.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


